Title: Thomas Jefferson to Morgan Neville, 18 December 1819
From: Jefferson, Thomas
To: Neville, Morgan


					
						Sir
						
							Monticello
							Dec. 18. 19.
						
					
					On reciept of your letter of the 10th I turned to my papers respecting the medals given by Congress to certain officers. they charged their minister of finance with procuring them, and he put the execution into the hands of Colo Humphreys when he went to Paris as Secretary of legation. but he returning before much progress was made, left the completion with me. I had them compleated and when I returned from France in 1789. I brought two compleat sets & delivered them to General Washington, the one in silver for himself, the others in gold or silver as voted by Congress was for the officers and delivered to Gl Washington to be presented. that to Gl Morgan was of gold. each die cost 2400₶ and the gold for the medal was 400₶ as an additional charge. Congress had directed copies in Silver to be presented to the different Sovereigns of Europe and to the Universities of that quarter & of our own. this part of the business being unfinished was left with mr Short and finally I believe dropt. the dies were directed to be deposited in the office of mr Grand, banker of the US. and I think they were afterwards directed to be sent here & deposited in the treasury office: but of this I am not sure. if they are not in our Treasury they ought still to be in the office of mr Grand. the dies were considered as the property of the US. and if not sent here, can, I imagine be found by our minister at Paris, altho’ mr Grand be dead long since. a mr Gautier succeeded in his house, but retired long since to Geneva is still living as far as I know, and can give information on the subject. perhaps mr Short of Philada can also give some information. this is the sum of my knolege of the matter which is tendered with the assurances of my respect.
					
						
							Th: Jefferson
						
					
				